DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 25 July 2022 is acknowledged. Claims 1, 28, 45, 54, 59-64, 71, 82, 152, and 154 were amended. Claims 2, 29-33, 39-41, 57, 143-144, 146-147, 149-150, and 153 were cancelled. Claims 155-172 are new. Claims 1, 28, 42, 45, 48, 54, 59-64, 71-72, 75, 82-83, 142, 148, 151-152, and 154-172 are currently pending and under examination.

Examiner’s comment
	Applicant’s representative was contacted on 29 August 2022 concerning the following claims and requesting permission to proceed with an examiner’s amendment:

Claim 156: The claim currently reads “The method of claim 28, wherein the therapeutic regimen comprises the agent capable of reducing the development or risk of toxicity and the agent is administered three days of the initiation of administration of the cell therapy to the subject.” The claim is missing a preposition regarding what the three days recited is in relation to. 

Claims 165 and 167 are drawn to the method of claim 160 and adds the limitations of the second time point being “at or immediately prior to receiving the lymphodepletion therapy”. There is a lack of antecedent for “the lymphodepletion therapy” as no lymphodepletion therapy is recited in claim 160. 

Claim 171 is drawn to the method of claim 160 and recites the limitation “wherein the B cell malignancy is selected from …”. There is a lack of antecedent basis for “B cell malignancy”.

Examiner’s amendment
Applicant’s representative granted permission for the following amendments to the claims of 25 July 2022 in order to overcome the above issues.

Amend claim 156 as follows:
The method of claim 28, wherein the therapeutic regimen comprises the agent capable of reducing the development or risk of toxicity and the agent is administered within three days of the initiation of administration of the cell therapy to the subject.

Amend claim 165 as follows:
The method of claim 160, wherein the second time point is at or immediately prior to receiving a lymphodepleting therapy.

Amend claim 167 as follows:
The method of claim 160, wherein the first time point is at or about at a time of screening the subject as a candidate for treatment of the cell therapy, and the second time point is at or immediately prior to receiving a lymphodepleting therapy.




Amend claim 171 as follows:
The method of claim 

Information Disclosure Statement
	The information disclosure statement submitted with the response of 25 July 2022 is acknowledged and has been considered.

Withdrawn Rejections
	Claims 1-2, 28-33, 39-42, 45, 48, 54, 57, 59-64, 71-72, 75, 82-83, 142-144, and 146-154 were rejected under 35 USC 112a as failing to comply with the written description requirement. Applicant’s amendment to the claims has overcome the rejections and the rejections are withdrawn.
	Claims 1-2, 28-33, 45, 48, 54, 57, 59-64, 71-72, 75, 82-83, 142-143, 146-147, and 152-154 were rejected under 35 USC 103. Applicant’s amendment to the claims has overcome the rejections and the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 28, 42, 45, 48, 54, 59-64, 71-72, 75, 82-83, 142, 148, 151-152, and 154-172 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a method of assessing the risk that a subject will develop a toxicity or a toxic related outcome following the administration of cell therapy and methods of treating the subject based on the outcome of the assessment. The method of assessing comprises measuring the fold change in the sums of the products diameters (SPD) in a tumor sample from the subject between two time points, where the time points are not more than six weeks apart. The subject is determined to be at risk of developing a toxicity or having a toxic related outcome if the fold change in the SPD is about 5 or greater. The claims detail the method of treatment to be followed if the subject is determined to be at risk or not at risk for the toxicity or toxic related outcome. 
While the state of the art prior to the filing date of the instant application demonstrates knowledge of toxicity and toxic related outcomes following cell therapy, such as cytokine release syndrome and neurotoxicity, the art does not disclose measuring the rate of change in the SPD of a tumor sample (fold change) determined by two time points no more than six weeks apart both prior to the administration of the cell therapy as a means of assessing the likelihood of risk. The prior art also does not disclose that a fold change in SPD of greater than about 5 indicates that a subject is likely to develop a toxicity or toxic related outcome. These factors are the basis of the claims and are free of the prior art and were found to be non-obvious. The following was determined to be the closest related prior art:

WO 2017/040930 A2 (The Trustees of the University of Pennsylvania), 9 Mar 2017
UPenn teaches that adverse side effects, including cytotoxic release syndrome (CRS), following administration of immune cell-based therapies, such as CAR treatments, are potentially life-threatening (page 2, lines 1-3) and states that “A need, therefore, exists for developing methods and biomarkers for predicting a patient’s risk of developing CRS” (page 2, lines 4 and 5). 
UPenn teaches that several biomarkers can accurately predict CRS early on during an immune cell-based therapy before a subject becomes critically ill from CRS, e.g., within the first 1-10 days or less after the cell administration (page 2, lines 7-10). UPenn teaches determining the fold change of a biomarker or disease burden measurement between two time points, where the first time point is from the subject prior to cell therapy and the second time point is from a sample taken 1-10 days following the administration of the cell therapy (page 75, lines 12-13; page 75, lines 45-16, page 75, lines 9-11). UPenn further details therapeutic regimens that should be followed in treatment based on the assessment of the biomarkers/disease burden. The therapeutic regimens disclosed by UPenn contain similar steps to those disclosed by the instant claims (page 12).

Hay, K., et al (2017) Kinetics and biomarkers of severe cytokine release syndrome after CD19 chimeric antigen receptor–modified T-cell therapy Blood 130(21); 2295-2306 published online 18 Sep 2017
Hay teaches that the risk of cell therapy “could potentially be reduced by identifying patients who are at high risk of developing severe CRS before therapy and modifying the treatment regimen… multivariable analysis identified baseline and treatment-related risk factors for CRS, including…higher marrow tumor burden” (page 8/22, paragraph 1). Hay identifies risk factors before cell therapy that are “associated with the incidence and severity of subsequent CRS, which allows identification of patients with high risk of severe toxicity who might be candidates for early intervention studies” (page 2/22, paragraph 4). Hay further teaches that in their study “one hundred nine patients (82%) received both the lymphodepletion chemotherapy and CAR T-cell infusion in the outpatient setting” (page 4/22, paragraph 3) and that “blood was collected before lymphodepletion, on day 0 before CAR T-cell infusion, and at intervals after CAR T-cell infusion for analysis” (page 3/22, paragraph 1). In their study, patients received lymphodepletion chemotherapy followed 2 to 4 days later by infusion with CAR T cells. Based on this timeline, Hay is teaching the assessment of factors immediately prior to lymphodepletion (day 0) which occurred only a few days prior to cell therapy. 

Neelapu, S.S. et al (Published online 19 Sep 2017) Chimeric antigen receptor T‑cell therapy — assessment and management of toxicities Nature Reviews | Clinical Oncology 15; 47-62
Neelapu teaches that CAR-T-cell therapy can induce rapid and durable clinical responses, but is associated with unique acute toxicities, which can be severe or even fatal. Neelapu teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). Neelapu teaches cell therapy administration in an in-patient setting and/or with admission to the hospital for one or more days (page 51, left column, paragraph 1 “hospitalization with close monitoring is recommended for at least 7 days after CAR-T cell infusion”). Neelapu teaches the measurement of the biomarker C-reactive protein (CRP) and further teaches that “the return of CRP levels to baseline indicates the CRS phase has ended and that the patient can be considered for discharge from the hospital” (page 54, right column, paragraph 1). Neelapu also provides supportive-care considerations for CAR-T-cell therapy (page 52, box 1) as well as methods of determining CAR-T-cell toxicity (page 53, Figure 2) and recommendations for managing CRS (page 54, Table 3). 

Tirkes, T., et al (2013) Response Criteria in Oncologic Imaging: Review of Traditional and New Criteria RadioGraphics 33(5) 1323-134
Tirkes discloses “the use of traditional and new criteria for the evaluation of tumor response at oncologic imaging” (page 1324, right column, paragraph 2). Tirkes teaches that “In 1981, the WHO (World Health Organization) published the first tumor response criteria as a standard for assessing treatment response. The WHO criteria introduced the concept of assessing tumor burden on the basis of the sum of products (SPD)… as a method of determining response to therapy by evaluating changes from baseline during treatment” (page 1324, right column, paragraph 3) including progressive disease response (table 1, row 3). Tirkes teaches measuring the SPD as a method of assessing tumor burden and comparing the measurements to measurements of previous time points. Tirkes, however, does not teach that a fold change of SPD of greater than about 5 is indicative of the likelihood of CRS.

The major differences between the teachings of the prior art and the instant claims lies in the biomarkers/disease burden measurements used to assess the likelihood that the subject will develop toxicity and the timepoints at which the measurements are taken. The prior art does not teach or suggest that the measurement indicating the likelihood of toxicity is a fold change in SPD greater than about 5 or that both measurements for comparison are taken no more than six weeks apart prior to cell therapy. As these concepts are the basis of the claims, the claims were determined to be novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647